Opinión concurrente y de conformidad emitida por la
Juez Asociada Señora Naveira de Rodón,
a la cual se une el Juez Asociado Señor Hernández Denton.
Puesto en su justa perspectiva este es un caso que, aun-que emocionalmente volátil por sus matices políticos, se reduce en alzada a determinar lo siguiente: (1) si el tribunal de instancia resolvió- correctamente las cuestiones de derecho en las cuales fundamentó la desestimación de la demanda y (2) de llegar a la conclusión que se equivocó, entonces lo que procede no sólo en estricta juridicidad y derecho, sino en equidad y justicia, es devolver el caso al foro de instancia para que, dentro del proceso adversativo de un juicio de novo, ambas partes tengan la oportunidad de presentar la prueba que tengan disponible para probar sus alegaciones o *70defensas, ya fuere ésta anteriormente presentada ante la Comisión Estatal de Elecciones (C.E.E.) o no.
Pretender, en este Foro, resolver las cuestiones de hecho con sólo la prueba de una de las partes sin darle oportunidad a la otra de rebatirla y de presentar prueba de sus defensas, equivaldría a ignorar los principios más básicos y elemen-tales de nuestro sistema adversativo, eje central y filosófico del sistema de impartir justicia que impera en nuestra juris-dicción, y arrumbar la columna vertebral del debido proceso de ley que garantiza nuestra Constitución. Nos oponemos a este intento. No importa cuán laudable y moralistas sean sus propósitos —el fin jamás justifica los medios— tenemos fe en nuestro sistema adversativo de derecho rogado.(1) Por plas-mar la opinión de la mayoría estos principios es que le hemos dado nuestro voto de conformidad. (2)
Al devolverse el caso al foro de instancia podrían ocurrir una (1) de dos (2) cosas: (1) de poder probar las partes sus alegaciones no sería necesario celebrar nuevas elecciones y podría declararse ganador al candidato que efectivamente obtuvo la mayor cantidad de votos en los comicios pasados, y (2) si, por otro lado, luego de desfilada toda la prueba de ambas partes se llega a la lamentable conclusión de que no es *71posible determinar quién obtuvo la mayor cantidad de votos sin que se menoscabe el derecho al voto de algunos de los electores, entonces tanto el tribunal de instancia como este Tribunal estarían en mejor posición para determinar cuál se-ría el remedio más justo y apropiado si las partes deciden recurrir en alzada. También, al devolver el caso a instancia, se habrían agotado todos los medios que tienen los tribu-nales a su alcance para evitar anularle el voto a aproximada-mente doscientos mil (200,000) votantes que de manera vá-lida acudieron a las urnas y emitieron sus votos en los comi-cios pasados para Alcalde de San Juan, resultado inevitable al ordenarse unas elecciones generales en San Juan.
Cabe señalar, además, que de los autos del caso surge que un grupo de electores a los cuales no se les había contado su voto optaron por presentar demanda para impugnar el resul-tado de la elección en el foro federal. El tribunal de instancia expresamente invitó a estos electores a intervenir en el pre-sente caso. Éstos hicieron comparecencia especial, decli-nando la invitación. En relación con el efecto de una senten-cia sobre personas que no han sido partes en el procedi-miento, el Tribunal Supremo de Estados Unidos reciente-mente expresó:
All agree that “[i]t is a principle of general application in an-glo-American jurisprudence that one is not bound by a judgment in personam in a litigation in which he is not designated as a party or to which he has not been made a party by service of process.” . . . This rule is part of our “deep-rooted historic tradition that everyone should have his own day in court.” ... A judgment or decree among parties to a lawsuit resolves issues as among them, but it does not conclude the rights of strangers to those proceedings.
Joinder as a party, rather than knowledge of a lawsuit and an opportunity to intervene, is the method by which potential parties are subjected to the jurisdiction of the court and bound by a judgment or decree. (Énfasis suplido.) Martin v. Wilks, 490 U.S. 755, 761-765 (1989).
*72Tomando en consideración estas normas procesales esti-mamos conveniente que, al regresar el caso al foro de instan-cia, se ausculte la deseabilidad de que a los electores que de alguna forma se le pudiera afectar su derecho al voto sean unidos como partes, de manera tal que todo lo relacionado con la impugnación de la elección para Alcalde del Municipio de San Juan pueda ventilarse en un solo pleito. Véase Regla 16 de Procedimiento Civil, 32 L.P.R.A. Ap. III. Indudable-mente existe un interés público apremiante en la más pronta adjudicación de esta controversia sin menoscabar el derecho de todas las partes a un juicio justo e imparcial. Esto implica el que las partes tengan la oportunidad de presentar toda su prueba, luego de lo cual el tribunal aplicará las normas de derecho en consideración a los hechos que estime probados.
Nos preocupa, también, que a un grupo de electores que por error de los funcionarios electorales fueron excluidos de las listas de votantes y a los cuales mediante procedimiento especial garantizamos el derecho al sufragio se les pueda, durante el proceso de la vista en su fondo del caso en instan-cia, menoscabar su derecho a la secretividad del voto y a la intimidad, atributos éstos característicos y primarios de todo sistema democrático. Art. II, Secs. 1 y 2, Const. E.L.A., L.P.R.A., Tomo 1; P.N.P. y P.I.P. v. Rodríguez Estrada, 122 D.P.R. 490 (1988). Estos electores, al optar por valerse del procedimiento especial para poder participar en los pasados comicios electorales, tuvieron que hacer una divulgación li-mitada de su voto para uso oficial de los funcionarios electo-rales. También tuvieron que someter documentación acredi-tativa de su capacidad como votantes. Cabe señalar que no son partes en este pleito ni fueron testigos en los procedi-mientos en instancia y puede que al devolverse el caso no sean llamados como testigos, aunque se utilicen los docu-mentos como prueba documental.
No nos cabe la menor duda que, al ir a ejercer su derecho al voto, los electores que utilizaron el procedimiento especial *73y fueron añadidos a las listas de votantes abrigaban la razo-nable expectativa de que su voto, demostrativo de sus prefe-rencias políticas, no sería generalmente divulgado y mucho menos publicado. Ciertamente, tanto los votos como los do-cumentos sometidos por los electores que optaron por el pro-cedimiento especial establecido en P.N.P. y P.I.P. v. Rodríguez Estrada, supra, son documentos públicos que pueden utilizarse en cualquier procedimiento legítimo, como lo es el de impugnación del resultado de la contienda electoral para el Municipio de San Juan. Sin embargo, por su naturaleza, en estos documentos y en las circunstancias que los producen han quedado inextricablemente entrelazados derechos cons-titucionales de gran arraigo e importancia para nuestro sis-tema democrático de gobierno. Coexisten en evidente tras-lapo, la secretividad del voto, el derecho a la intimidad y el derecho al debido proceso de ley que produce un juicio justo. Se impone, pues, que el tribunal de instancia, al amparo de sus facultades para regular los procedimientos y al analizar el concepto de documento público en relación con' el voto de estos electores y los documentos accesorios sometidos para evaluar su elegibilidad, haga una escala o gradación respecto al acceso y uso que permitirá. También deberá regular su divulgación y brindar así la máxima protección a todos los intereses en conflicto.
Ante estas circunstancias, en la opinión disidente del Juez Asociado Señor Negrón García(3) se hace alusión a *74estos votantes solamente por sus iniciales, protegiendo así su identidad y, por consiguiente, su derecho a la secretividad del voto y a su intimidad sin perjudicar el derecho de candi-dato impugnador a un juicio justo con la garantía del debido proceso de ley.
Antes de finalizar quisiéramos hacer constar que nos apena grandemente que el Juez de mayor antigüedad en este Tribunal haya tenido que recurrir a lenguaje inflamatorio y provocador para refutar la posición de la mayoría. La razón nunca ha necesitado de estas armas. El auténtico jurista es-grime la circunspección, la serenidad en el análisis y el salu-dable control de la pasión y de la vehemencia. De otra ma-nera, la mente y el espíritu crítico desbordado no sólo nublan el entendimiento, sino que, además, recorren sin rumbo y límites los confines del conocimiento.
Lamentamos que se hayan malinterpretado nuestras ob-servaciones y sugerencias.(4) Siempre se debe ser consciente que en el “afán de volitivamente aproximarnos al ideal de hacer justicia”, pueden subsistir diferencias inevitables, pero cuando éstas tienen una alta probabilidad de provocar a la violencia se debe ejercer cautela. Sólo cuando sea imposi-ble de evitar se justificaría el uso de este mecanismo para comunicar una idea.
*75Siempre hemos concebido al Tribunal Supremo como una institución que, por su naturaleza y a pesar de las inevitables discrepancias que puedan existir entre sus integrantes, viene obligado a sentar ejemplo de mesura y conciliación con el debate sosegado y de altura que siempre debe caracterizar las actuaciones de todos sus miembros.
Por último, quisiéramos evocar el siguiente pensamiento de Castán Tobeñas sobre la justicia:
No es la justicia una idea simple, de contornos claros e ine-quívoca. Su misma elevación en el horizonte de los ideales y valores humanos hace que la veamos a través de sentidos y aspectos muy variados. J. Castán Tobeñas, La idea de Justi-cia: su trayectoria doctrinal y la problemática de sus conte-nidos, Madrid, Ed. Reus, 1968, pág. 10.
—O—

(1) Como principio cardinal de debido proceso de ley constitucional, la im-portancia de la determinación de los hechos, luego de brindarle a todas las partes la oportunidad de controvertir la prueba presentada por la parte contraria y pre-sentar la que tuviere disponible para sustanciar sus alegaciones, no puede ni debe subestimarse. Después de todo, es sobre los hechos así determinados que se apli-can las normas de derecho.
Cabe señalar que ni en instancia ni ante este Tribunal la parte demandante solicitó, como remedio provisional hasta tanto se resolviese el caso en los méritos, que se dejase sin efecto la certificación hecha por la Comisión Estatal de Elec-ciones (C.E.E.) del candidato Héctor Luis Acevedo como Alcalde electo para el Municipio de San Juan.


(2) En una ocasión el Juez Asociado del Tribunal Supremo de Estados Unidos, Harry A. Blackmun, expresó lo siguiente en relación con las opiniones disidentes: “It is much easier to write a biting dissent than a constructive majority opinion”. R.A. Teflar, Appelate Judicial Opinions, West Publishing Co., 1974, pág. 203.


(3) Todas las opiniones emitidas hoy concurren en que el tribunal de instan-cia se equivocó al desestimar de forma sumaria la acción de impugnación de la certificación como Alcalde electo para el Municipio de San Juan del candidato Héctor Luis Acevedo; difieren, sin embargo, en cuanto a los fundamentos y al remedio.
En relación con opiniones disidentes en general, creo apropiadas las pala-bras del gran jurista Roseoe Pound quien, al referirse a éstas, expresó:
“[T]here is a responsibility in writing dissenting opinions.. .. The opinions of the judge of the highest court of a state are no place for intemperate denuncia*74tion of the judge’s colleagues, violent invective, attributings of bad motives to the majority of the court, and insinuations of incompetence, negligence, prejudice, or obtuseness of fellow members of the court.... To justify an elaborate dissenting opinion the question of law should be one of at least considerable importance. To justify a denunciatory dissenting opinion, if denunciation of his colleagues by a judge can be justified at all, the question of law should be one of exceptional importance and the errors pointed out should be of the gravest nature.... [T]he opinion of the judge of the highest court should express his reason, not his feelings.” R. Pound, Cacoetbes Dissentiendi: The Heated Judicial Dissent, 39 A.B.A.J. 794, 795 (1953).


(4) Quisiéramos aclarar que todo lo que planteamos en el Pleno del Tribunal fue nuestra preocupación por que el lenguaje que consideramos inflamatorio y provocador en la opinión disidente del Juez Asociado Señor Negrón García fuera a generar violencia de parte de ciertos sectores.